Case 1:21-cr-00277-PAE Document16 Filed 07/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

21-CR-277 (PAE)
-V~
ORDER
JAMES BRADLEY, and,
ARWA MUTHANA,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has received a letter from the Government, dated July 26, 2021, summarizing
its review of discovery, including classified materials. Much of the letter is appropriately
furnished to the Court on an ex parte basis. The Court’s assessment, however, is that the first
page of the letter—up through the start of the final sentence on page 1-—is properly publicly
filed. The Court requests that the Government publicly file a redacted version of the letter, or
submit a letter explaining why such a public filing would be improper.

SO ORDERED.

 
 

Pal A Cogphoys

PAUL A. ENGELMA YER
United States District Judge

 

Dated: July 26, 2021
New York, New York

 
